Citation Nr: 0203478	
Decision Date: 04/16/02    Archive Date: 04/26/02

DOCKET NO.  01-08 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware




THE ISSUE

Entitlement to an increased rating for the service-connected 
residuals of a shell fragment wound of the left buttock with 
damage to Muscle Group XVIII, currently evaluated as 10 
percent disabling.  




REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney








ATTORNEY FOR THE BOARD

K. J. Loring, Counsel



INTRODUCTION

The veteran had active military service from November 1966 to 
November 1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2000 rating decision by the RO.  

The Board is undertaking additional development with respect 
to the issues of increased ratings for the service-connected 
post-traumatic stress disorder (PTSD), the weakness of the 
left leg muscles and the lumbar spine/left hip degeneration 
and the issue of a total compensation rating based individual 
unemployability, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  

After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
these issues. 





FINDING OF FACT

The service-connected shell fragment wound residuals of the 
left buttock are now shown to result in a level of impairment 
that more nearly approximates that of moderately severe 
muscle disability.  



CONCLUSION OF LAW

The criteria for the assignment of a rating of 20 percent for 
the service-connected residuals of the shell fragment wound 
of the left buttock with damage to Muscle Group XVIII, have 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.7, 4.55, 4.56, 4.73 including 
Diagnostic Code 5318 (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that, during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted, as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000), with implementing regulations.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  

These laws and regulations have amended and clarified VA's 
duty to assist claimants in the development of the facts 
relevant to their claims.  With the exception of certain 
specified regulations, these changes are applicable to claims 
pending as of November 9, 2000, including the present claim 
before the Board.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  

Accordingly, the Board must assess whether the development of 
the veteran's claim and appeal has been sufficient to meet 
the enhanced obligations embodied in the VCAA.  

In this regard, the Board finds that the notice and duty to 
assist provisions have been satisfied, and there is no 
prejudice to the veteran in proceeding with the appeal as to 
this particular matter in light of the VCAA.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

The RO has obtained the veteran's pertinent medical records, 
and provided the veteran with a VA examination in order to 
evaluate the service-connected shell fragment wound residuals 
involving the left buttock.  

The veteran has not identified any additional evidence 
relevant to the issue being decided that has not already been 
sought and associated with the claims file.  He also was 
advised in a July 2001 Statement of the Case, of the laws and 
regulations applicable to his claim.  Accordingly, the Board 
finds that the mandate of the VCAA and attendant regulations 
have been met.  

In assessing the veteran's disability, the Board reviews the 
evaluations as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. §  4.7 (2001).   

A careful review of the service medical records shows that 
the veteran sustained a penetrating fragment wound of the 
left buttock from a booby trap in September 1967 while 
serving in the Republic of Vietnam.  The wound was debrided 
with delayed primary closure.  There was no artery or nerve 
involvement.  The veteran was provided with physical therapy 
and recommended for return to duty after approximately 3 
weeks.  

An October 1977 VA examination report indicated the presence 
of a transverse scar measuring 14.5 inches over the left 
buttock, without tenderness or depression.  There was no 
atrophy of any muscle over the wound or distal to it or 
sensory impairment or weakness of the buttock, thigh or leg.  
There was no limitation of motion of the left thigh or leg.  
The examiner reported a diagnosis of scar due to gunshot 
wound left buttock.  

The veteran was granted service connection and assigned a 10 
percent rating for the residuals of a shell fragment wound of 
the left buttock, effective on July 20, 1977.  The rating was 
assigned pursuant to 38 C.F.R. § 4.73 including Diagnostic 
Code 5318, which refers to the rating of injury to Muscle 
Group XVIII.  

The function of Muscle Group XVIII is outward rotation of the 
thigh and stabilization of the hip joint.  The muscles 
involved are the piriformis, gemellus , obturator and 
quadratus femoris.  Pursuant to 38 C.F.R. § 4.73 including 
Diagnostic Code 5318, a 10 percent rating is assignable for 
moderate disability, a 20 percent rating is for application 
for moderately severe disability, and a 30 percent rating is 
for application for severe disability.  

In assessing the degree of muscle impairment, the regulations 
provide that a moderately severe disability is indicated by 
objective findings of entrance and (if present) exit scars, 
indicating track of missile through one or more muscle 
groups, with loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side, or 
tests of strength and endurance which demonstrate positive 
evidence of impairment when compared with the sound side.  

A severe disability is indicated by a through and through or 
deep penetrating wound due to high-velocity missile, or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  Objective findings 
include ragged, depressed and adherent scars showing wide 
damage to muscle groups in missile track, with loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area.  Muscles swell and harden abnormally in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  In addition, X-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile, or adhesion of scar to one of the long bones are 
signs of severe muscle impairment.  38 C.F.R. 
§ 4.56(d) (2000).

A December 1994 private physical examination noted the 
veteran's complaints of having pain and numbness in the left 
buttock, down to his foot.  He was able to walk comfortably 2 
to 3 blocks, but stated that his left leg gave way on 
occasion. The examination revealed the presence of a 21 
centimeter scar across the left buttock crossing the area of 
the sciatic nerve.  There was noted a visible and palpable 
loss of muscle mass in the area.  

During a December 1997 VA examination, the veteran reported 
that the majority of his buttock pain was along the area of 
the scar.  He also reported that his left leg gave out at 
times.  An examination of the left buttock showed the 
presence of an approximately 24 centimeter scar with some 
loss of pinprick sensation about the area of the scar, over 
the left hip, and down the left lower extremity.  He also had 
diminished cold sensation in the left lower extremity, as 
well as diminished vibratory sensation in both lower 
extremities.  

He had diminished left lower extremity strength 4+/5 in all 
groups, but no leg drift.  The examiner questioned the 
veteran's effort.  He had diminished invertor/evertor 
strength on the left to 4/5 and a questionable diminished 
bulk of the left extensor digitorum brevis.  The examiner 
found that the veteran had chronic pain syndrome status post 
shrapnel wound to the left buttock with some involvement of 
the left sciatic nerve components.  

An August 2000 VA examination report showed that the veteran 
had an extensive decrease in sensation over the posterior 
proximal left thigh and buttock.  Testing to touch elicited a 
sensation of tingling over the lateral aspect of the proximal 
left leg.  Muscle testing showed a jerky response on testing 
all muscles of the left lower extremity.  There was much 
report of pain with testing the muscles about the left hip.  

The VA examiner reported a finding of slight weakness of the 
muscles of the left lower extremity in general with a good 
portion of the weakness being pain related. The range of 
motion of the left hip was that of external rotation of the 
left hip to 40 degrees compared to 50 degrees of the 
unaffected right hip and internal rotation to 20 degrees on 
the left and 30 degrees on the right.  The examiner reported 
a diagnosis of chronic left hip pain secondary to shell 
fragment wound left buttock with two small retained foreign 
bodies in the left buttock area.  

After a review of the medical evidence including the recent 
VA examination reports, the Board finds that the 
preponderance of the evidence is for the claim for an 
increased rating for the service-connected residuals of the 
shell fragment wound of the left buttock that have been 
evaluated on the basis of damage or injury to Muscle Group 
XVIII.  The medical evidence in this regard shows that the 
injury or damage to the veteran's left buttock is more nearly 
consistent with that of moderately severe disability under 
the provisions of Diagnostic Code 5318.  

It is pertinent to note that the veteran has been granted 
service connection and assigned separate ratings for related 
disability manifested by weakness of the left leg muscles and 
another disability characterized as lumbar spine/left hip 
degeneration.  

The initial VA examination performed in December 1977 
described no muscle atrophy or sensory impairment or weakness 
of the buttock, thigh or leg.  However, the December 1994 
private examination reported that the veteran had palpable 
muscle loss in the area of the shrapnel wound.  The evidence 
as a whole does reflect that he likely suffered a deeply 
penetrating wound that required debridement and delayed 
primary closure.  

Moreover, the recent VA examination reports indicated that he 
was experiencing increased pain, decreased sensation and 
muscle weakness and fatigue related to the area of the wound.  
There was X-ray evidence of two small retained foreign bodies 
in the left buttock area but no evidence to show impaired 
function as a result.  

Accordingly, the Board concludes that the shell fragment 
wound residuals of the left buttock with damage to Muscle 
Group XVIII are now shown to be productive of a level 
impairment that more nearly approximates that of moderately 
severe disability.  Accordingly, a 20 percent rating is for 
application.  



ORDER

An increased rating of 20 percent for the service-connected 
residuals of the shell fragment wound of the left buttock 
with damage to Muscle Group XVIII is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

